      Case 6:17-cv-01260-EFM-GEB Document 114 Filed 05/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KENDRA L. CAROTHERS, as                       )
Administrator of the Estate of                )
Eric Lee McRae,                               )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )       Case No. 6:17-cv-01260-EFM-GEB
                                              )
TAUTACHROME, INC.,                            )
                                              )
                       Defendant.             )

                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Kendra L. Carothers, as

Administrator of the Estate of Eric L. McRae, dismisses the above-captioned matter with

prejudice, the parties to bear their own attorneys fees and costs.

       /s/ Edward L. Robinson
       Edward L. Robinson, # 22043
       Robinson Law Firm, LLC
       200 N. Broadway, 5th Floor
       Wichita, KS 67202
       Phone (316) 260-9771
       Fax (316) 462-9530
       erobinson@robinsonlawks.com
       Attorney for Plaintiff

       /s/ Francis J. Santo
       Francis J. Santo, # 26177
       Santo Law Office, P.A.
       111 South Whittier Street, Suite 310
       Wichita, KS 67207
       Phone (316) 689-4245
       Fax (316) 689-4246
       frank@santolaw.com
       Attorney for Defendant
